Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending. Claims 3-10 have been withdrawn as drawn to non-elected species. Claims 1-2 have been examined.
Election/Restrictions
Applicant’s election of the species of claim 2 in the reply filed on 07/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority 
	This application, Serial No. 16/543,512 (PGPub: US 2020/0041501) was filed 08/16/2019. This application is a DIV of 15/123,068 09/01/2016, now abandoned, which is a 371 of PCT/US2015/020704 filed 03/16/2015, which claims benefit of provisional patent applications 62/050,538 filed 09/15/2014, 62/016,341 filed 06/24/2014, and 61/953,347 filed 03/14/2014.
Information Disclosure Statement
The Information Disclosure Statement filed 08/28/2019 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Toner et al. (US 2007/0172903).
With respect to claim 1, TONER discloses a microfluidic device for optical detection of an analyte in a sample, the device comprising: 
(a) first and second inlets (Figure 1, P1’ and P2’); 
(b) a first microscale laminar flow channel (i.e. the channel region between Jnt. 1 and reference number 4) fluidically connected to the first and second inlets; 
(c) a first microscale mixing channel (i.e. the serpentine channel region between ref. no. 4 and Jnt. 2) fluidically connected to the first laminar flow channel; 
(d) a second microscale laminar flow channel (i.e. the channel region between Jnt. 2 and ref. no 5)fluidically connected to the first mixing channel; 
(e) a third inlet (P3’) fluidically connected to the second laminar flow channel; 
(f) a second microscale mixing channel (i.e. the channel region between ref. nos. 5 and 6) fluidically connected to the second laminar flow channel; 
(g) an outlet fluidically connected to the second mixing channel; and 
(h) the device being transparent or having transparent windows (i.e. a translucent detector region comprising at least a portion of the second mixing channel).
	See paragraphs [11, 18, 55, 57, 62, 67, 72, 87, 88].

Claims 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Niehaus et al. (US 2004/0185551 A1).
With respect to claim 1, NIEHAUS discloses a microfluidic device for optical detection of an analyte in a sample, the device comprising: 
(a) first and second inlets (Fig. 4, sample inlet and antibody inlet (i.e. Ab:A-F)); 
(b) a first microscale laminar flow channel (channel region after first mixing coil following the junction where antibody is added to the sample) fluidically connected to the first and second inlets; 
(c) a first microscale mixing channel (i.e. second mixing microcoil) fluidically connected to the first laminar flow channel; 
(d) a second microscale laminar flow channel (i.e. channel region after second mixing microcoil) fluidically connected to the first mixing channel; 
(e) a third inlet (i.e. junction where liquid crystal is added) fluidically connected to the second laminar flow channel ; 
(f) a second microscale mixing channel (i.e. third mixing microcoil) fluidically connected to the second laminar flow channel; 
(g) an outlet fluidically connected to the second mixing channel; and 
(h) the device being made of glass and allowing for light to pass through the detection chamber (i.e. a translucent detector region comprising at least a portion of the second mixing channel).
	See Abstract; Figures 4 and 8; paragraphs [7-10, 38-41, 44-56, 59-65, 70, 73].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (US 2007/0184456; hereinafter “Chee”) and further in view of Toner et al. (US 2007/0172903).
Regarding claim 2, Chee teaches throughout the publication a method of determining a concentration of an analyte in a liquid sample (paragraph 0309), the method comprising: (a) providing: a microfluidic device (paragraph 0014); (2) a liquid suspension of microspheres, wherein the microspheres are conjugated to a first analyte-binding agent (paragraph 0052); (3) a liquid comprising a labeled second analyte-binding agent (paragraph 0229); and (4) a liquid sample suspected of comprising said analyte (paragraph 0027); and (b) flowing the liquid suspension of conjugated microspheres into the inlet at a first flow rate (paragraph 0248); (c) flowing the liquid sample into the inlet at a second flow rate, whereby mixing of the conjugated microspheres and the liquid sample in the first mixing channel enables binding of analyte in the liquid sample to the first analyte-binding agent, resulting in formation of analyte-coated microspheres by the time the microspheres exit the first mixing channel (paragraphs 0245 and 0315); (d) flowing the liquid comprising the labeled second analyte-binding agent into the third inlet at a third flow rate, whereby mixing of the analyte-coated microspheres and the labeled second analyte-binding agent in the second mixing channel enables binding of the labeled second analyte-binding agent to the analyte that coats the conjugated microspheres, resulting in formation of microspheres coated with labeled second analyte-binding agent by the time the microspheres exit the second mixing channel (paragraphs 0229-0230 and 0318-0319); (e) detecting an amount of microsphere-bound label (paragraph 0321); and (f) determining a concentration of the analyte in the liquid sample based on a previously determined correlation between the amount of microsphere-bound label and concentration of the analyte (paragraph 0307-0309).
While Chee teaches that the method is conducted in a microfluidic device, the reference fails to specifically teach the device of claim 1. 
TONER discloses a microfluidic device for optical detection of an analyte in a sample, the device comprising: 
(a) first and second inlets (Figure 1, P1’ and P2’); 
(b) a first microscale laminar flow channel (i.e. the channel region between Jnt. 1 and reference number 4) fluidically connected to the first and second inlets; 
(c) a first microscale mixing channel (i.e. the serpentine channel region between ref. no. 4 and Jnt. 2) fluidically connected to the first laminar flow channel; 
(d) a second microscale laminar flow channel (i.e. the channel region between Jnt. 2 and ref. no 5)fluidically connected to the first mixing channel; 
(e) a third inlet (P3’) fluidically connected to the second laminar flow channel; 
(f) a second microscale mixing channel (i.e. the channel region between ref. nos. 5 and 6) fluidically connected to the second laminar flow channel; 
(g) an outlet fluidically connected to the second mixing channel; and 
(h) the device being transparent or having transparent windows (i.e. a translucent detector region comprising at least a portion of the second mixing channel).
	See paragraphs [11, 18, 55, 57, 62, 67, 72, 87, 88].
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the method of Chee, a microfluidic device as taught by Toner because it would have been no more than the simple substitution of one microfluidic device well-known in the art for another and since Toner teaches that the microfluidic device allows the desired cells to be concentrated while overcoming issues of high cost, low yield and lack of specificity of standard microfluidic devices (Toner, paragraph 0008).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. (US 2007/0184456; hereinafter “Chee”) and further in view of Niehaus et al. (US 2004/0185551 A1).
Regarding claim 2, Chee teaches throughout the publication a method of determining a concentration of an analyte in a liquid sample (paragraph 0309), the method comprising: (a) providing: a microfluidic device (paragraph 0014); (2) a liquid suspension of microspheres, wherein the microspheres are conjugated to a first analyte-binding agent (paragraph 0052); (3) a liquid comprising a labeled second analyte-binding agent (paragraph 0229); and (4) a liquid sample suspected of comprising said analyte (paragraph 0027); and (b) flowing the liquid suspension of conjugated microspheres into the inlet at a first flow rate (paragraph 0248); (c) flowing the liquid sample into the inlet at a second flow rate, whereby mixing of the conjugated microspheres and the liquid sample in the first mixing channel enables binding of analyte in the liquid sample to the first analyte-binding agent, resulting in formation of analyte-coated microspheres by the time the microspheres exit the first mixing channel (paragraphs 0245 and 0315); (d) flowing the liquid comprising the labeled second analyte-binding agent into the third inlet at a third flow rate, whereby mixing of the analyte-coated microspheres and the labeled second analyte-binding agent in the second mixing channel enables binding of the labeled second analyte-binding agent to the analyte that coats the conjugated microspheres, resulting in formation of microspheres coated with labeled second analyte-binding agent by the time the microspheres exit the second mixing channel (paragraphs 0229-0230 and 0318-0319); (e) detecting an amount of microsphere-bound label (paragraph 0321); and (f) determining a concentration of the analyte in the liquid sample based on a previously determined correlation between the amount of microsphere-bound label and concentration of the analyte (paragraph 0307-0309).
While Chee teaches that the method is conducted in a microfluidic device, the reference fails to specifically teach the device of claim 1. 
NIEHAUS discloses a microfluidic device for optical detection of an analyte in a sample, the device comprising: 
(a) first and second inlets (Fig. 4, sample inlet and antibody inlet (i.e. Ab:A-F)); 
(b) a first microscale laminar flow channel (channel region after first mixing coil following the junction where antibody is added to the sample) fluidically connected to the first and second inlets; 
(c) a first microscale mixing channel (i.e. second mixing microcoil) fluidically connected to the first laminar flow channel; 
(d) a second microscale laminar flow channel (i.e. channel region after second mixing microcoil) fluidically connected to the first mixing channel; 
(e) a third inlet (i.e. junction where liquid crystal is added) fluidically connected to the second laminar flow channel ; 
(f) a second microscale mixing channel (i.e. third mixing microcoil) fluidically connected to the second laminar flow channel; 
(g) an outlet fluidically connected to the second mixing channel; and 
(h) the device being made of glass and allowing for light to pass through the detection chamber (i.e. a translucent detector region comprising at least a portion of the second mixing channel).
	See Abstract; Figures 4 and 8; paragraphs [7-10, 38-41, 44-56, 59-65, 70, 73].
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the method of Chee, a microfluidic device as taught by Niehaus because it would have been no more than the simple substitution of one microfluidic device well-known in the art for another and since Niehaus teaches that the using a self-contained microfluidic device allows the sample to be efficiently mixed with the assay components, further allowing a rapid and sensitive detection of desired targets that can be processed automatically (Niehaus, paragraph 0006).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641